OFFICE       OF THE ATT’ORNEY GENERAL          OF TEXAS
                                      AUSTIN




Honorable Fairea        Wade
County Attorney
Room11    County
Rockwall, Tsxas
Dear Sir:                             Opinion No.
                                      Re: Is a oc




                               illsoounty and with the lo@&1
                               crves a warrant of arrest, ap-
                               t the dsrwxlemt and relsavss hiai
                            jw3tice     0r th49peaoa or proeeauting
     attorney in the amnty                        ahargo* hate beon
                                         in whnhieh
     filed.     ,   .   .

          *. . . The conetable  IIWTS took a warrant Of
     arrest into the neighboring County an8 with the
     loaaf on%xir them a3idethe arFeat* The local
     oonstable then approved the bond and rslsased   the
     darfendantwho 5&reerd to a::psarwhen given not&Se
     to do 80 by the locafoftleer. The qne@tion ie
                                                               131



Honorable Faire8 Wade, Page 2


     can the constable here oolleot mileage ror
     going end corni- in Ming   the arrest and
     a?provin& the bond, . . .*
          Article 1065, Code of Criminal Prooedure, reads
in part as follower
          "The following feea shall be allowed the
     sheriff, or other peaoe ofrioer perfowlng
     the came services in ?Iisdemeanoroaaea, to
     be taxed against the defendant on conviction:
              ". . .

          =4.  For taking and approving each bond,
     and returning the 8ame to the court houue, when
     neceseary, one dollar and fifty cent@.
              n. . .

          "11. For eaoh mile he may be oompell~l to
     travel in exeouti.nSeriminal~prooees and tmma~~-
     ing or attaching witness, revenand one-half
     oenta. For traveling in the aervioe ot prooesa
     not otherwise provided for, the cum of aevan
     and one-halr oents for eaoh mile going and re-
     turning. If two or more persons are aentlonod
     in the same writ, or two or more write in the
     same ease, he shall charge only for ths dia-
     tance aotually and neosst?aarily
                                    traveled in the
     SMl%.”


           It is neaessary that we bear in mind that the fee
statutes nre strictl:;oonetrued and fees by implication are
not permitted. It ie a very settled priaoiple oP law that
a con&able, who ia compensated on a ree basic, i@ not en-
titled to any tee at all in a miedemeanor ease unless a
conviction ia obtained. (Texas Juriaprudenoe, Vol. ?rB,
:p. 508; McCalla V. City of Roekdals, 246 S. X. 654)
           Article 1065, aupra, expressly provides fess as
compensation for the particular services enumerated there-
in and unless the oartioular eervioe is actually performed
the 0fficer is entitle&  to no r9e for euch service. The
fees provided therein are allowed only whsn such eervicee
Donorable Fairee   Wade,   Page 3


are actually performed by the officer. Under the faote
stated in your letter it is apprent that the ccnstable
traveled tn a neighboring oounty with a warrant of arrest
and approved the bond of the defendant and releaaed him
on MS promise to appear when notified by the justice o?
?~hepeace or ::rosacutingattorney in the county in whioh
the charge was filed.
          This department held in opinion No. O-1240 that
a oonstable has,~legalauthority to serve a warrant of
arrest outaide the preoioct and aounty of hie residenoe.
A oopy of this opinion is enoloeed for your information.
          In view of the above stated facts and Artiels
1065, supra, you are respectfully advised that it is the
opinion of this department that the constable ie entitled
to One Dollar and Fifty Cents (&SO)   for taking and ap-
provin$ the bond of the defendant. Tou are further advised
that the constable is entitled to eeven and one-half esnta
(7&j for eaoh mile he wae compelled to travel in exeout-
ing the warrant of arrest; all OS said fees to be ahargsd
again& the defendant upon convletion.
          Trusting that the roregoing fully anewera your
inquify, we are
                                          Yours very truly
                                    ATTORNEY QDW       OF TEXU

                                          ~~~
                                    BJr
                                                Ardell Williams
                                                      Aseistant